Citation Nr: 0303502	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  02-05 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran has recognized service from November 1941 to 
April 1942, and February 1945 to June 1946.  He died in 
September 1998.  The appellant is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines, which 
denied the appellant's claim for service connection for cause 
of death in a September 2000 rating decision.  The case is 
now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.  

3.  The veteran died in September 1998, at age 82, from an 
acute myocardial infarction.  

4.  Cardiovascular disease was not present during service, 
nor is there any competent credible evidence to show 
cardiovascular disease within one year of service or that 
causally links the veteran's fatal heart disease to service.  


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims and 
requires VA to notify claimants of the evidence necessary to 
substantiate claims.  

A review of the claims folder reveals that the RO informed 
the appellant of the evidence necessary to substantiate her 
pending claim in rating decisions issued in July 1999, 
November 1999, September 2000, February 2002, and a Statement 
of the Case in February 2002.  The RO notified the appellant 
of the evidence necessary to substantiate her claim in 
correspondence posted in June 1999 and in July 2001, the 
latter of which informed her in detail of VCAA and VA's 
duties to assist and notify, and informed her that they would 
assist her in collecting any evidence which she might 
reasonably identify.  The appellant has been advised of the 
evidence she must submit and the evidence VA would collect on 
her behalf.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant submitted certain private medical records for 
consideration.  There is no evidence on file indicating nor 
does the appellant report that there is any additional 
evidence which is relevant to her claim which has not been 
collected for review.  The duties to assist and notify under 
VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107.  

The Board considered referring this case for a medical 
opinion in accordance with 38 U.S.C.A. § 5103A(d)(2).  
However, as will be discussed in more detail below, in the 
absence of any competent, credible evidence of the veteran's 
fatal heart disease during service or for approximately 50 
years thereafter, the Board finds that there is no duty to 
obtain a medical opinion.  See 38 U.S.C. § 5103A(d)).

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for heart disease which manifests to a compensable degree 
within one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service either caused or contributed 
substantially or materially to cause death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition, be the immediate or 
underlying cause of death, or it must be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

In determining whether service connection is warranted for a 
disability or death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b).  
Analysis:  The appellant filed her initial claim for service 
connection for cause of the veteran's death in February 1999.  
A Certificate of Death indicates that the veteran died in 
September 1998, at age 82, from cardiopulmonary arrest due to 
an  acute myocardial infarction.  No other significant 
conditions contributing to the veteran's death were listed.  
Service connection was not in effect for any disease or 
disability during the veteran's lifetime.  

The service medical records reveal that the veteran was once 
treated for influenza in February 1944.  A March 1946 
Affidavit for Philippine Army Personnel, completed by the 
veteran, contained no complaints or references to any heart 
disease.  The December 1946 physical examination for 
separation from service indicated that clinical evaluation of 
the cardiovascular system was normal.  The veteran's blood 
pressure at that time was 118/78, and a chest X-ray was 
negative.  

The appellant submitted private medical records which showed 
complaints and treatment for sinusitis, cough, loss of 
appetite, dyspnea and constipation in 1995.  She also 
submitted evidence of the veteran's treatment at a private 
Philippine hospital in 1996 for acute bronchitis in July, and 
for pulmonary tuberculosis and pneumonia in August.  A July 
1996 X-ray noted that the heart was not enlarged but the 
aortic knob was calcified and the impression was an 
atheromatous aortic knob.  Also submitted was an August 1997 
report of ultrasound which revealed a slightly enlarged 
prostate gland and a normal urinary bladder.  

In March 2000, a private physician, Gertrudes F. Desiderio, 
M.D., wrote that she had no treatment records but that she 
knew the veteran and recalled from memory that in May 1947, 
he was with "'A' Co. bn. 33rd. Inf. 31st Div.", that he 
sought her for treatment and was found to be "suffering from 
Myocardial insufficiency, Malaria, Malnutrition, and 
Dysentery."  Dr. Desiderio added that "[a]ll of these 
diseases were all service connected."  

The Board finds that the preponderance of the evidence on 
file is against the appellant's claim for service connection 
for the cause of the veteran's death.  The veteran died in 
September 1998 from an acute myocardial infarction at the age 
of 82, approximately 52 years after he was separated from 
service.  The service medical records show no relevant 
abnormal findings; clinical evaluation of the veteran's 
cardiovascular system, as well as blood pressure and a chest 
X-ray, were normal upon his separation examination.  

The first objective medical evidence of any abnormality of 
the heart is contained in a July 1996 X-ray report, which 
noted an atheromatous aortic knob (although the heart was not 
enlarged).  Other records of the veteran's medical treatment 
in the 1990's show no cardiovascular disease.  

The only medical evidence that purports to provide a causal 
link between the veteran's fatal heart disease and service is 
a March 2000 statement submitted by a private physician, 
wherein she recalled treating the veteran in 1947, within one 
year after service separation, for myocardial insufficiency.  
Dr. Desiderio also indicated that she had no related 
treatment records.  Thus, this statement was based on her 
apparent memory of such treatment provided more than 50 years 
earlier.  There is otherwise a complete absence of chronicity 
of symptoms or continuity of treatment for any type of 
cardiovascular disease from the time of the veteran's normal 
service separation examination until the X-ray study of July 
1996, which showed an atheromatous aortic knob, and the death 
certificate more than two years later. 

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, among other things, the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches].  Evidence 
submitted in support of a claim for VA benefits is generally 
presumed to be credible in the stage of development, unless 
the statements are inherently incredible or beyond the 
competence of the person making them.  Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 
(1993); Samuels v. West, 11 Vet. App. 433, 436 (1998).  

The Board finds that Dr. Desiderio's statements are too 
inherently incredible to constitute competent medical 
evidence.  Without any treatment records to refresh her 
recollection, the physician claims to remember that she 
evaluated the veteran more than 52 years earlier for 
myocardial insufficiency, malaria, malnutrition, and 
dysentery.  She also claimed to recollect that the veteran 
was a member of "'A' Co. bn. 33rd. Inf. 31st Div."  The Board 
finds it wholly incredible that Dr. Desiderio is able to 
recall such detailed information about the veteran after so 
many years.  It is again pertinent to note that this 
physician specifically stated that there were no treatment 
records.  

The Board has considered the appellant's statement that her 
husband's heart disease was linked to his military service.  
However, as a layperson, the appellant has no competence to 
give a medical opinion on diagnosis or causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has also considered referring this case for a 
medical opinion in accordance with 38 U.S.C.A. § 5103A(d)(2).  
However, while the veteran's death from a heart attack in 
1998 is well documented, there is an absence of any 
competent, credible evidence which "indicates that the 
disability or symptoms may be associated with the [veteran's] 
active military...service."  Id. at § 5103A(d)(2)(B).  
Cardiovascular disease is not apparent until X-ray findings 
in July 1996, decades after the veteran's service separation.  
With no diagnosis of or findings attributable to 
cardiovascular disease until more than 50 years after 
service, any nexus opinion at this late stage would obviously 
be speculative at best, particularly considering the fact 
that the service medical records, including the separation 
examination, show no findings suggestive of cardiovascular 
disease.  Without any competent, credible evidence of the 
veteran's fatal heart disease until approximately 50 years 
after service, the Board must conclude that a medical 
opinion, where the examiner would be asked whether there is a 
causal link between heart disease diagnosed in recent years 
and service medical records that contain no suggestion of the 
disability, is not warranted See 38 U.S.C. § 5103A(d)).

The appellant's claim for service connection for the cause of 
the veteran's death must be denied in the absence of 
competent, credible evidence which relates his fatal heart 
disease to any remote incident or finding of service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



                       
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

